Case: 4:19-cv-01638-SNLJ Doc. #: 73 Filed: 06/17/21 Page: 1 of 1 PagelD #: 1164

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
ROBERT FERNANDEZ, )
Plaintiff,
Vv. No. 4:19-cy-01638-SNLI
ST. LOUIS COUNTY, MISSOURI, 5
Defendant.

SATISFACTION OF JUDGMENT
COMES NOW Plaintiff Robert Fernandez and acknowledges full and complete

satisfaction of the judgment in this case.

Co-Counsel for Plaintiff Robert Fernandez

‘s/ Hugh A, Eastwood
Hugh A, Eastwood, 62058MO

Attorney at Law

7911 Forsyth Bivd,, Ste. 300
St. Louis, Missouri 63105-3825
hugh@eastwoodlawstl.com
(314) 809 2343

(314) 863 5335 Fax

‘sf W. Bevis Schock .

W, Bevis Schock, 32551MO
Attorney at Law

7777 Bonhomme Ave., Ste. 1300
St. Louis, MO 63105
wbschock@schocklaw.com

Fax: 314-721-1698

Voice: 314-726-2322

So ordered:

 

Judge
